Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-35 are allowed and remembered as claims 1-15. The original Claims 1-20 have been canceled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Gaskey, Reg. No. 37,139 on July 29, 2021.
The application has been amended as follows: 
As per claim 34, please change the dependency from “claim 39” to –claim 29--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 21, 
A monitoring device, comprising: a plurality of radiation sources that respectively emit a different type of radiation; at least one radiation detector situated to detect radiation emitted by the radiation sources and reflected off airborne particles, the at least one radiation detector having a first sensitivity configured for detecting a concentration of the particles within a first a processor that is configured to determine a ratio of the types of radiation in the detected radiation based on an indication from the radiation detector, a type of the particles reflecting the detected radiation based on the ratio, the concentration of the particles reflecting the detected radiation based on the first or second sensitivity, saturation of the detector at the first sensitivity by detecting the radiation reflected off the airborne particles at the first sensitivity, and saturation of the detector at the second sensitivity by detecting the radiation reflected off the airborne particles at the second sensitivity, wherein the second sensitivity is lower than the first sensitivity.
As per claim 29, 
A method of monitoring air quality, the method comprising: emitting a plurality of types of radiation; detecting radiation reflected off airborne particles; determining a ratio of the types of radiation in the detected radiation; determining a type of the particles reflecting the detected radiation based on the ratio; determining a concentration of the particles reflecting the detected radiation including a first sensitivity for detecting the concentration within a first concentration range and a second sensitivity for detecting the concentration within a second, different concentration range; selectively controlling use of the first sensitivity or the second sensitivity; detecting the radiation reflected off the airborne particles at the first sensitivity; determining whether a detector is saturated at the first sensitivity; and when the detector is saturated at the first sensitivity, detecting the radiation reflected off the airborne particles at the second sensitivity, wherein the second sensitivity is lower than the first sensitivity.

The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.    Gao et al. (US 2020/0265697) shows A smoke detector comprising a body, having a detection chamber therein; a first transmitting tube and a second transmitting tube, arranged in the body and configured to be capable of transmitting a first ray of light and a second ray of light into the detection chamber, respectively.  Debreczeny et al. (US 2015/0300938) and (US 2012/0194800) show an invention provides methods and devices to measure particle suspension concentrations in the presence of potential interferents.  Aoyama (US 2011/0188039) shows a particle detector includes: a gas cell in which a gaseous alkali metal atom is sealed; a light source that emits a plurality of coherent light beams containing first light and second light having different frequencies; a light detection unit that receives light and produces a detection signal according to the intensity of the received light.  Debreczeny et al. (US 2009/0075248) shows an invention provides a novel methods and devices for measurement of particle concentration or changes in particle concentration over a wide linear range.  Marman et al. (US 2006/0261967) shows a smoke detector that includes at least one image-forming reflective surface, at least one light source and at least one light sensor.  In operation, at least one light source emits light from a first area thereon and the reflective surface focuses the light onto a second area that includes at least one light sensor, wherein the first area is smaller than the second area.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 21 and 29, respectively, including:

and 
“selectively controlling use of the first sensitivity or the second sensitivity; detecting the radiation reflected off the airborne particles at the first sensitivity; determining whether a detector is saturated at the first sensitivity; and when the detector is saturated at the first sensitivity, detecting the radiation reflected off the airborne particles at the second sensitivity, wherein the second sensitivity is lower than the first sensitivity.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689